 BLACK™S RAILROAD TRANSIT SERVICE
 342 NLRB No. 48 
549
Black™s Railroad Transit Service, Inc. 
and Candice L. 
Bowles.  
Case 33ŒCAŒ13903 
July 21, 2004 
SECOND SUPPLEMENTAL DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On March 30, 2004, Administrative Law Judge Mi-
chael A. Rosas issued the attached decision.  The Re-

spondent filed exceptions and a supporting brief.  The 
General Counsel filed a brief in support of the judge™s 
decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified.
2 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders th
at the Respondent, Black™s 
Railroad Transit Service, Inc
., Galesburg, Illinois, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified. 
1.  Insert the following as paragraph 1(a) and reletter 
the subsequent paragraphs accordingly. 
ﬁ(a) Discharging or otherwise discriminating against 
any employee for supporting 
Teamsters, Chauffeurs & 
Helpers, Local Union No. 627, International Brotherhood 
of Teamsters, or any other union.ﬂ 
2.  Substitute the following for paragraph 2(d). 

ﬁ(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
However, Member Schaumber fi
nds it unnecessary to pass on the 
judge™s finding and conclusion pertaini
ng to the 8(a)(4) allegation.  He 
agrees that Bowles was unlawfully discharged in violation of Sec. 
8(a)(3) and (1). 
2 We shall modify the judge™s reco
mmended Order to conform to his 
findings.  In addition, we shall modify the recommended Order in ac-
cordance with our decision in 
Ferguson Electric Co., Inc.
, 335 NLRB 
142 (2001). 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting Teamsters, Chauffeurs 
& Helpers, Local Union No. 627, International Brother-
hood of Teamsters, or any other union. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for cooperating with an investigation 
by the National Labor Relations Board. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Candice L. Bowles full reinstatement to her 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Candice L. Bowles whole for any loss 
of earnings and other benefits resulting from the unlaw-
ful discrimination against her, less any net interim earn-

ings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Candice L. Bowles, and 
WE WILL
, within 
3 days thereafter, notify her in
 writing that this has been 
done and that such action will not be used against her in 

any way. 
 BLACK™S RAILROAD TRANSIT SERVICE, INC.  Deborah A. Fisher, Esq., 
for the General Counsel. 
Roma B. Larson, Esq. (Scott & Scott, PC), 
of Springfield, Illi-
nois, for the Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 550 
DECISION STATEMENT OF THE 
CASE MICHAEL A. ROSAS
, Administrative Law Judge.  This case 
was tried in Peoria, Illinois, on December 3, 2003.  The charge 
was filed January 31, 2002,
1 and the complaint was issued 
March 28.  The complaint alleges that the Respondent, Black™s 
Railroad Transit Service, Inc., violated Section 8(a)(4), (3), and 
(1) of the National Labor Relations Act (the Act) by terminat-
ing Candice L. Bowles (Bowles) on or about January 23 be-
cause she joined Teamsters, Chauffeurs & Helpers, Local Un-
ion No. 627, International Brot
herhood of Teamsters (the Un-
ion), engaged in concerted activi
ties, filed unfair labor practice 
charges with the National Labor 
Relations Board (the Board), 
and participated in Board investigations and proceedings.  In 
lieu of an answer to the compla
int, the Respondent™s president, 
Richard Black, responded with a letter, dated April 10, explain-
ing that he decided to terminate Bowles on January 23 because 
(1) she engaged in personal acti
vities while on duty, (2) had 
scissors, which were unsafe, in her work van, and (3) stored 
bulky plastic bags, which interfere
d with her ability to perform 
her job, in the van.
2  The Respondent served a formal answer 
denying the allegations on September 19, 2003. 
At the hearing, the parties were 
afforded a full opportunity to 
call and examine witnesses, present oral and written evidence, 
argue orally on the record, and file posthearing briefs.  On the 
entire record, including my observa
tion of the demeanor of the 
witnesses, and after considering 
the briefs filed by the General 
Counsel and the Respondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, an Illinois corporation with an office and 
place of business in Galesburg, 
Illinois, has been engaged in 
business as a transportation service.  During the 12-month pe-
riod ending December 31, the Re
spondent performed services 
in excess of $50,000 in states outside of Illinois, and purchased 
and received at its Galesburg facility goods valued in excess of 
$50,000 directly from points outside
 of Illinois.  The Respon-
dent admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
For the past 10 years, the Respon
dent has had a contract with 
the Burlington Northern Sante Fe Railroad (railroad) for the 
                                                          
 1 Unless otherwise indicated, all dates refer to 2002. 
2 On April 30, 2003, the Board issued a Decision and Order holding 
Respondent in default for failing to 
file an answer.  On May 22, 2003, 
the General Counsel filed a motion to correct the record and for recon-
sideration on the ground that Richard Black™s April 10, 2002 letter, 

constituted a timely response to the complaint.  On July 10, 2003, the 
Board issued a Supplemental Decision and Order vacating and remand-
ing this matter for hearing.  
transportation of railroad person
nel between three locations at 
the Galesburg, Illinois railroad yard (Galesburg Yard)Šthe 
trimmer building, hump tower, and 
diesel pit.  In its operations 
there, the Respondent utilizes 25
 employees, including drivers.  
The drivers operate five to eight vans, in three 8-hour shifts, 7 
days a week.  The basic responsibility of a driver is to sit in the 
van and wait for a railroad employee to get in the van or for the 
railroad™s dispatcher to direct them to a certain location for a 
pickup.  The drivers usually 
have a significant amount of 
ﬁdowntimeﬂ between pickups.  For 
a small portion of that time, 
drivers are required to dust thei
r vans and clean the windows.  
During their remaining downtime, 
drivers engage in assorted 
activities.  Some read, eat lunch, or engage in other activity in 
their van, while others stand 
outside their van and converse 
with other drivers. 
Richard Black is the Respondent™s owner and president.
3  The Galesburg Yard is one of 20Œ25 terminals served by his 
company.  He visits the Galesbur
g Yard once or twice a month.  
Glenda Black, his sister, is employed there by the Respondent 
as a driver.  Since the late 1990™s
, she has also served as a su-
pervisor.  Bowles, the alleged di
scriminatee, was employed by 
the Respondent as a driver at the Galesburg Yard from 1992 
until 2002.  This case revolves 
around Bowles™ activities during 
her downtime.  On average, she had 3 to 4 hours of downtime 
per shift.  Approximately 20Œ30 mi
nutes of that time was spent 
cleaning her van.  Two or thr
ee times per week, Bowles spent 
her remaining downtime doing needlework in her van.  Bowles 
kept quilting materials in plastic
 bags and scissors, which were 
used to cut the material into smaller pieces, in the van™s glove 
compartment. 
Glenda Black was aware that Bowles™ quilted and knitted in 
her van during the 10 years that she worked for the Respondent.  
In fact, she was in Bowles™ van on 50 to 70 occasions while she 
quilted or cross-stitched, and complimented Bowles on the 
quality of her crafts.  However, neither Glenda Black nor Rich-
ard Black ever told Bowles that she could not do quilting dur-

ing downtime.4  Other drivers who stitched during downtime 
were Diana Aaronson and Sally
 Byrd.  However, unlike 
Bowles, who quilted or cross-stitched in her van, Aaronson 
would cross-stitch at the trimmer building and Byrd would 
cross-stitch at the diesel building.
5 Several years earlier, the Respondent removed first aid kits 
from its vans after the railroad informed it that the scissors in 
the kits were dangerous to the o
ccupants of the vehicle in event 
of an accident.
6  However, Bowles a
nd other employees were 
                                                          
 3 He was not a credible witness.  
During the early part of his testi-
mony, he was evasive in refusing 
to even acknowled
ge the title to a 
supplement to the drivers™ handbook.  Tr. 22. 
4 There was no dispute between Bowles and Glenda Black as to the 
latter™s awareness of Bowles™ quilti
ng activities during her downtime.  
Tr. 100, 160Œ164. 
5 Lila Magnison, a driver empl
oyed by Respondent from 1997 to 
2001, recalled seeing Aar
onson cross-stitching in
 her van during down-
time.  Tr. 130Œ131.  However, there was no evidence that either Rich-

ard or Glenda Black ever saw her knitting in the van. 
6 I did not credit Richard Black™s te
stimony that he told drivers at 
employee meetings that they were not to have scissors in the vans.  He 

did not keep minutes, nor provide the 
dates, of the meetings.  Tr. 218.  
 BLACK™S RAILROAD TRANSIT SERVICE
 551
unaware that scissors should not ha
ve been in the van.  Bowles 
used scissors, which were approximately 4 inches in length, to 
cut quilting material.
7  The scissors were normally kept in the 
open glove compartment and would have been within the plain 
view of Glenda Black on those occasions when she saw Bowles 
knitting.  However, Glenda Black never told Bowles that she 
should not quilt or have scissors 
in the van.  Moreover, prior to 
January 24, the Respondent never 
disciplined an employee for 
quilting, stitching, or having personal items in the vans.
8 B.  The Union Campaign 
Bowles was instrumental in the campaign to get union repre-
sentation for the drivers.
9  In October 1998, she signed a union-
authorization card and distributed 
cards to the other drivers.  On 
October 23, 1998, the Union f
iled a petition in Case 33ŒRCŒ
4339 for certification as the repr
esentative of the Respondent™s 
van drivers at the Galesburg Ya
rd.  A preelection hearing in 
Case 33ŒRCŒ4339 was held on N
ovember 17 and 19, 1998.  
Bowles testified pursuant to subpoena by the Union on Novem-
ber 19, 1998.  A mail ballot election in Case 33ŒRCŒ4339 was 
conducted from January 8 throu
gh 21, 1999.  Bowles was the 
only driver to attend the ballot count on February 26, 1999.  On 
April 20, 1999, she testified, again pursuant to subpoena by the 
Union, at a hearing on objections
 that had been filed by the 
Respondent.  The Board certified the Union on September 21, 
1999.10  However, on October 4, 2
001, the Union disclaimed its 
right to act as the exclusive bargaining representative for the 
Respondent™s drivers. After the election and before the Union disclaimed interest in 
representing the Respondent™s dr
ivers, Bowles continued to 
attend union meetings.  Glenda 
Black attended two of those 
meetings.  In addition, Bowles 
handed out fliers to the drivers 
publicizing union meetings held on August 1 and August 20, 
2001.11  This activity did not escape the attention of the Re-
spondent.  Glenda Black reported 
to Richard Black that Bowles 
was passing out fliers about the August 20, 2001 union meeting 
                                                                                            
 Bowles recalled that first aid kits were removed from the vans, but was 
unaware that they contained scissors
 or that there was a rule against 
having scissors in the vans.  Tr. 90.  In addition, two other credible 
witnesses, Magnison and Richard Carroll, a driver for Respondent from 

1997 to 2000, were not aware of such a rule.  Tr. 132, 136Œ141. 
7 Glenda Black identified a photocopy of
 4-inch scissors as a fair and 
accurate depiction of the scissors that
 she observed in Bowles™ van.  Tr. 
172Œ173; GC Exh. 25.  Peters, anot
her driver who allegedly observed 
them on January 22, initially 
testified that the scissors were 1 foot long.  
His testimony was inconsistent in several respects and he was not a 

credible witness.  In this instan
ce, when confronted with the photo-
graph, he changed his testimony an
d concurred with Glenda™ Black™s 
estimate.  Tr. 195Œ196. 
8 Richard Black conceded that no one
 else at the Galesburg Yard has 
ever been disciplined or terminated
 for having personal items in the 
vans.  Tr. 41Œ43. 
9 The history of the union campaign, and Bowles™ involvement in it, 
were based entirely on her testimony and records from prior Board 
proceedings.  This aspect of Bo
wles™ testimony went unchallenged by 
the Respondent. 
10 Tr. 54; GC Exh. 3. 
11 Tr. 55Œ56; GC Exhs. 21Œ23. 
and intended to become a union representative.
12  Furthermore, 
in an affidavit, sworn to on November 6, 2000, and submitted 
to the Board in connection with 
the disputed election, Richard 
Black opined that Bowles caused unrest among the drivers and 
that it was dangerous to ha
ve her in a group situation.
13 Bowles™ disciplinary history dur
ing the period of her activity 
on behalf of the Union has been the subject of several Board 
cases.  On August 9, 1999, Bowles filed a charge in Case 33Œ
CAŒ3101 alleging discrimination by 
the Respondent in her rate 
of pay, shift assignments, and the loss of opportunity for extra 
work and weekend days off.  On August 23, 1999, the Union 
filed a charge in Case 33ŒCAŒ12960, in which it named 
Bowles as a discriminatee.  In that case, she alleged that the 
Respondent, on or about Nove
mber 1, 1998, discriminated 
against her ﬁby cutting her wages, reassigning her, and chang-
ing her work schedule because of
 her union activities.ﬂ  On 
November 9, 1999, a consolidated complaint issued in Cases 
33ŒCAŒ12960 and 33ŒCAŒ13101 alleging that Bowles was an 
8(a)(3) discriminatee.  On June 1, 2000, after issuance of the 
consolidated complaint in Cases 33ŒCAŒ12960 and 33ŒCAŒ
13101, Bowles attended a settleme
nt conference at the Board™s 
Regional Office.  Richard Black and Glenda Black were also 
present.  The conference resulted in a settlement agreement, but 
not before Richard Black commented that ﬁif it wasn™t for 
Candy we wouldn™t be here.ﬂ
14  The settlement provided for 
Bowles to receive $832 in backpa
y, including interest, and the 
posting of a notice by the Respondent at the Galesburg Yard.  
The notice stated, in pertinent part, that it would ﬁmake Candy 
Bowles whole for any losses she suffered as a result of our 
cutting her wages, reassigning 
her, and changing her work 
schedule because of her union act
ivities, sympathies and de-
sires.  In lieu of reassignment to the position she held on No-
vember 1, 1998, Candy will be assigned to 5 8-hour days per 
week on the first shift (6:00 a.m.Œ2:00 p.m.) keeping her cur-
rent days off (Friday and Saturday).ﬂ
15 On March 27, 2000, Bowles filed a charge in Case 33ŒCAŒ
13289 alleging continued harassment by the Respondent.  Spe-
cifically, Bowles charged that, on March 22, 2000, she ﬁre-
ceived a threatening letter to terminate me because I needed 
daily sheets, log books or if I have a flat tireŠto do my job, it 
sometimes requires the assistance 
of another driver.ﬂ  However, 
after investigating the charge, the Regional Director of Region 
                                                          
 12 In yet another display of evasive 
and inconsistent testimony, Rich-
ard Black initially denied being told 
by Glenda Black that Bowles was 
handing out fliers for the union meet
ing and was interested in becoming 
a union representative.  However, he
 admitted being told about such 
activity after being shown a copy of, and taking a long pause to ponder, 
a report given to him by Glenda Black in August 2001.  Tr. 27Œ29; GC 
Exh. 27. 
13 Richard Black initially denied 
having such an opinion, but con-
ceded the point after being confront
ed with the affidavit.  Tr. 33Œ35. 
14 Although settlement discussions are normally inadmissible to pro-
vide liability for the matter being 
settled, Fed. R. Evid. 408 does not 
preclude admissibility in a subseque
nt case of alleged threats made 
during such discussions.  See 
Miami Systems Corp.
, 1320 NLRB 71 fn. 
2 (1995), mod. but affd. on point, 111 F.3d 1284, 1293Œ1294 (6th Cir. 
1997). 
15 Bowles™ specific recollection of the conference was not refuted by 
Richard Black or Glenda Black.  GC Exhs. 4Œ9; Tr. 62Œ63. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 552 
33 did not find sufficient evidence to prove an unfair labor 
violation and, on July 12, 2000, declined to issue a complaint.  
On September 5, 2000, Bowles re
filed her claim for continued 
harassment by the Respondent
 in Case 33ŒCAŒ13424.  How-
ever, Bowles withdrew that charge on October 10, 2000.
16 On September 5, 2000, Bowles filed a charge in Case 33Œ
CAŒ13425 alleging harassment and 
the imposition of a 7-day 
suspension in August 2000, for engaging in concerted activity.  
On November 17, 2000, she amended the charge to assert that 
she had been reassigned on September 4, 2000, from a van 
stationed at the tower to one stat
ioned at the trimmer in order to 
isolate her from other drivers.  
A complaint, alleging violations 
of Section 8(a)(3) and (1) of th
e Act, was issued November 30, 
2000.  Bowles™ case was consolidated with Case 33ŒCAŒ
13481, filed June 20, 2001, in wh
ich coemployee Richard Car-
roll asserted that he was terminated by the Respondent because  
he also engaged in concerted ac
tivity.  On June 20, 2001, the 
Board issued a Decision and Order in Cases 33ŒCAŒ13425 and 
33ŒCAŒ13481.  The Board, on summary judgment, found that 
the Respondent violated Section 
8(a)(3) and (1) of the Act by 
suspending Bowles on August 
27, 2000, and reassigning her 
from her station at the tower to the station at the trimmer on 
September 4, 2000, as well as 
terminating Richard Carroll on 
October 23, 2000.  The Board ordered the Respondent to rem-
edy its unfair labor practices.  
Black™s Railroad Transit Service
, 334 NLRB 325 (2001).  The Board™s Order was enforced by an 
Order of the Seventh Circuit Cour
t of Appeals, dated March 7, 
2002.   
NLRBv. Black™s Railroa
d Transit Service, Case No. 01-
3325 (7th Cir. 2002).  Thereafter, on May 17, 2002, Richard 
Black signed a notice to employees in which he stated, in perti-
nent part, that he would make Bowles whole for any loss or 
earnings and other benefits suffe
red as a result of her unlawful 
suspension and reassignment, an
d would offer her reassignment to her former location.
17 On December 7, 2001, shortly after submitting his Novem-
ber 6, 2000 affidavit to the Board, Richard Black issued a letter 

to Bowles informing her that she was being placed on probation 
for 90 days for the following violations: loitering on the second 
floor of the trimmer building, thereby interrupting or distracting 
railroad employees; transporting ra
ilroad employees in an inef-
ficient manner by using two vans instead of one; crying while 
driving, driving while fatigued, engaging in emotional conver-
sations, distracting railroad empl
oyees riding in her van, and 
having conflicts with railroad em
ployees and/or other drivers; 
unprofessional and demeaning conduct toward fellow drivers 
and ﬁothersﬂ; use of radio channels for personal and/or unau-
thorized reasons; attempting to help railroad employees do their 
jobs, such as counting railroad
 cars; and conversing with com-
petitors, railroad employees and others ﬁin a manner detrimen-
talﬂ to the Respondent.
18  However, with the exception of taped 
conversations over the radio in
volving Bowles, the issues de-
scribed in the letter were based 
on rumor.  Furthermore, Rich-
                                                          
 16 GC Exhs. 10Œ13. 
17 GC Exhs. 14Œ19. 
18 GC Exh. 24. 
ard Black never spoke with Bowl
es about the issues mentioned 
in the letter before placing her on probation.
19 C.  The Alleged Discriminatory 
Treatment of Candice Bowles 
On January 22, Glenda Black, 
at Richard Black™s request, 
went to the Galesburg Yard to ascertain whether any of the 
Respondent™s vans had fliers 
critical of the Respondent for 
filing for reorganization under Chapter 11 of the Bankruptcy 
Act.  Both were particularly 
concerned that Bowles was dis-
tributing such fliers.  Glenda Black was driven to see Bowles 
by Terry Peters, another driver.  
Bowles had just finished eating 
lunch and was sitting in her van when Glenda Black got into 
the passenger seat.  Bowles had two small grocery type bags on 
the seat next to her.  One bag contained an empty lunch con-
tainer, eating utensils and an 
empty soda can.  The other bag 
contained small quilt pieces.  Scissors, with the pointed end 
facing down, were visible from the open glove compartment.  
After an initial statement about
 an upcoming employee meet-
ing, Glenda Black asked Bowles
 whether anyone from the rail-
road ever told her that she could not do quilting while on duty.  
However, she did not mention the scissors.  Bowles responded 
that railroad employees had seen
 her quilting and no one ever 
told her that she could not do that during downtime.
20  Glenda 
Black then told Bowles that 
someone was dist
ributing fliers critical of the Respondent and proceeded to examine the docu-
ments on Bowles™ clipboard.  She noticed a sheet containing a 
reference to ﬁold headsﬂ and asked Bowles what that meant.  
Bowles explained that the expr
ession referred to railroad em-
ployees who signed her quilt pieces. 
On January 23, Richard Black directed Glenda Black to go 
back to the Galesburg Yard and have Bowles relieved.  Glenda 
Black went back to the Galesburg Yard, told Bowles that Peters 
was relieving her due to ﬁsafety 
issues,ﬂ and had Bowles take 
her personal items out of the van.
21  Bowles asked her what the 
safety issue was and Glenda Blac
k, for the first time, informed 
her that there was a problem with 
having scissors in the van.  
However, Bowles did not have sci
ssors and crafts in the van on 
January 23.
22  Glenda Black also told Bowles that she was to 
                                                          
 19 Richard Black testified that, since 
the satisfaction of the railroad is 
of ﬁparamount importance,ﬂ he usually relied on rumor in suspending 
employees.  Tr. 220Œ223. 
20 Glenda Black testified that she 
told Bowles on January 22 that she 
was going to file a report about the presence of the crafts and scissors in 
the van.  Tr. 152Œ154, 170.  I do not credit that testimony for two rea-
sons.  First, Glenda Black did not file a report that day, nor did she ever 

file a report about her observations on that day.  Second, it was incon-
sistent with prior testimony in 
which she conceded knowing that 
Bowles had quilted the entire time sh
e worked for the Respondent.  Tr. 
160Œ164. 
21 Richard Black testified that he 
directed Glenda Black to inspect 
Bowles™ van on January 23 to see if the crafts and scissors were still 
there and, later that morning, Gle
nda Black reported that the materials 
were still in the van.  He further asserted that he decided at that point to 
relieve Bowles, but had not yet determined to terminate her.  Tr. 209Œ
210.  To the contrary, and consistent
 with Glenda Black™s December 9, 
2003 affidavit, I find that Glenda Black did not conduct an inspection 
on that day and that Richard Black sent her to the Galesburg Yard on 
January 23 for the sole purpose of having Bowles relieved.  R. Exh. 6. 
22 Glenda Black and Peters testified that Bowles still had scissors 
and crafts, as well as large needles, in the van on January 23.  Tr. 156Œ
 BLACK™S RAILROAD TRANSIT SERVICE
 553
call Richard Black before she could return to work.  Later that 
day, Glenda Black faxed a repor
t to Richard Black concerning 
the events of that day.
23 Pursuant to Glenda Black™s 
instructions, Bowles called 
Richard Black on January 24.  Richard Black tape-recorded the 
conversation.  Bowles acknowle
dged being placed on probation 
for 90 days and explained her li
st with names on it.  Richard 
Black explained that he previous
ly removed the first aid kits 
from the vans because they contained scissors and had dis-
cussed that at employee meetings
.  He then discussed Bowles 
going into the trimmer building the day before, which she de-
nied.  Richard Black then told Bowles that doing crafts in the 
van was prohibited.  Bowles did 
not argue with him about that, 
nor did she refuse to follow any instruction by Richard Black 
that she was not to quilt or have scissors in the van.
24  During 
the conversation, Richard Black read from Glenda Black™s 
report.  However, her report refe
rred to the events of January 
23.  She generated no written report of the events of January 
22.25 Richard Black terminated Bowles based upon Glenda 
Black™s observations on January 22 that Bowles was quilting, 
and had scissors and bags in th
e van.  Prior to speaking with 
Glenda Black that day, Richard Black had not received any 
complaints from anyone, including railroad employees, about 
Bowles having scissors or bags in the van.
26  In a May 7 letter 
to the Board, Richard Black furt
her explained that he made the 
decision to terminate Bowles on January 23 because she had 
                                                                                            
 157, 184Œ186.  Peters further testif
ied that the knitting needles were 7 
or 8 inches to a foot long. Tr. 189Œ190.  However, the credible evi-

dence indicates that the materials were
 not in the van that day.  Bowles 
knew, based on prior experience, that
 Richard Black was likely to take 
disciplinary action based on Glenda Black™s comment about the quilt-

ing on January 22.  Tr. 255.  Furthermore, Bowles explained that knit-
ting needles range from 6 to 18 inches in length, while needles used for 
quilting measure one to 1 to 1-
1/2 inches long. Tr. 250, 256. 
23 Glenda Black originally testifie
d that after she left Bowles on 
January 22, she immediately wrote do
wn what she had seen in Bowles™ 
van and faxed a copy to Richard Bl
ack.  She also spoke to Richard 
Black on her cellular telephone that 
day.  Tr. 154Œ155, 161.  However, 
in an affidavit, sworn to on Dece
mber 9, 2003, submitted posthearing at 
my request, and hereby received in 
evidence as R. Exh. 6, Glenda 
Black conceded that her report of January 23, 2002 was the only writ-
ten report submitted to Richard Black
 on either day.  R. Exh. 6. 
24 Richard Black testified that he 
explained to Bowles the safety 
concern relating to scissors and the need to secure everything in the 
van, including the first aid kit, radio,
 and fire extinguisher.  He further 
testified that Bowles indicated that she would not follow his orders and 

ﬁthe decision to terminate her was 
because she would not recognize that 
she shouldn™t have bags in the van a
nd she shouldn™t have scissors in 
the van.  She could not recognize that that was . . . that they should not 
be there.ﬂ  Tr. 211Œ212, 219.  However, there was no indication on the 

recording that Bowles disagreed with 
him about any of those issues.  R. 
Exh. 5.   
25 Glenda Black testified on Decemb
er 3, 2003, that she faxed a re-
port to Richard Black on January 22.  Tr. 237.  However, in an affidavit 
sworn to on December 9, 2003, and recei
ved in evidence as R. Exh. 6, 
Glenda Black conceded that the repo
rt annexed to the affidavit was the 
only one faxed to Richard Black on either day.  That report referred 
only to Glenda Black™s interac
tion with Bowles on January 23. 
26 Richard Black conceded this point 
on direct examination.  Tr. 38. 
unsafe items, including scissors, stored in the van.  He also 
stated that he knew ﬁof no activities that Candice Bowles had 
participated in except that she in my opinion was likely in favor 
of the union as she stated she was terminated for her union 
activities.ﬂ
27  There was no indication in the letter that he dis-
charged her because she refused to recognize his admonition 
regarding the scissors in his 
discussion with her on January 
24.28 III.  DISCUSSION A.  The 8(a)(3) and (1) Violations 
The General Counsel asserts that the Respondent violated 
Section 8(a)(3) and (1) of the Act by terminating Bowles be-

cause she supported and assisted
 the Union, and engaged in 
concerted activities.  The Responde
nt contends that Bowles was 
terminated for cause after she wa
s discovered in violation of a 
basic safety procedure, during a 
time ﬁwhen she was already on 
probation, and then refused to
 appropriately respond during a 
telephone meeting over the incidents.ﬂ 
Under Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Gen-
eral Counsel has the initial burde
n of establishing that the em-
ployee engaged in concerted pr
otected activity, the employer 
had knowledge of the employee™s protected activities, the em-
ployer took adverse action agains
t the employee, and there is a 
connection between the protected concerted activities and the 
adverse action.  Once these elements have been established, the 
burden shifts to the Respondent to prove, by a preponderance of 
the evidence, that it took the adverse action for a legitimate 
nondiscriminatory reason. 
The facts establish the existence of all of the factors of a 
Wright Line 
analysis.  First, Bowles had been engaged in an 
extended amount of concerted activity for over 3 years prior to 
her discharge.  She signed a union-authorization card, distrib-
uted fliers promoting the Uni
on on the Respondent
™s premises, 
testified on behalf of the Union at two Board hearings, and was 
the only driver to attend the ballot count for the union-
representation election 
on February 26, 1999. 
Second, the Respondent knew th
at Bowles was actively in-
volved in union-related activity.  Glenda Black, an admitted 
supervisor, was present at tw
o union meetings attended by 
Bowles, and wrote a report to Richard Black in August 2001, 
informing him that Bowles wa
s passing out fliers publicizing 
union meetings and intended to b
ecome a union representative.  
Moreover, Bowles testified agai
nst the Respondent in several 
Board proceedings and attended 
the counting of ballots during 
the representation election. 
Third, there is overwhelming evidence that the adverse ac-
tion against Bowles, her termination, was due to antiunion ani-
                                                          
 27 ALJ Exh. 1; Tr. 226Œ229. 
28 Richard Black shifted his position during trial and asserted that he 
decided to terminate Bowles on January 24, 2002, after she failed to 
recognize the safety problems posed by having scissors in the van.  
However, that position was not credible, since the recording did not 

support his version of the conversat
ion on that date, and it was incon-
sistent with his prior oral testimony 
and affidavit that he decided to 
terminate her on January 23, 2002. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 554 
mus on the part of the Respondent.  In 
Black™s Railroad Transit 
Service, supra, the Board found that the Respondent, following 
the Union™s successful organizing
 campaign, suspended Bowles 
in August 2000, reassigned her in
 September 2000, and termi-
nated another driver in October 2000, all in violation of Sec-
tions 8(a)(3) and (1) of the Act.  Based on the similarities be-
tween the two cases, the Board™s decision in the prior case is 
evidence of the Respondent™s continuing antiunion animus in 
the current case involving Bowles™ discharge.  See
 Opelika 
Welding, 
305 NLRB 561, 566 (1991).  Furthermore, Richard 
Black made two significant statements revealing his hostility 
toward Bowles for her role in the union campaign.  In a June 1, 
2000 settlement conference with the Board™s Regional Director, 
Richard Black charged that, ﬁif it wasn™t for Candy, we 
wouldn™t be here.ﬂ  In his November 6, 2000 affidavit to the 
Board, he asserted that Bowles was causing unrest among the 
drivers and was dangerous in a group setting. 
Lastly, the evidence strongly suggests a clear connection be-
tween Bowles™ advocacy for the Union and her termination.  
The Union had disclaimed interest in representing the drivers in 
October 2001.  However, at the 
time of Bowles™ termination,  
Black™s Railroad Transit Service
, supra, was pending enforce-ment before the Court of Appeal
s.  In that case, the Board 
awarded backpay to Bowles and ordered her reassigned to her 
former shift and work location.  The Respondent evidently 
sought to counteract the effect 
of that by placing Bowles on 
probation for an assortment of frivolous reasonsŠall based on 
rumor.  Richard Black reinforced that conclusion with his shift-
ing testimony as to the reason wh
y Bowles was fired.  He as-
serted in a May 7 letter to the Board that Bowles was termi-
nated on January 23 because she was quilting while on duty and 
had scissors stored in the van. 
 However, during his initial hear-
ing testimony, Richard Black clarified that his decision to ter-
minate Bowles was based upon Gl
enda Black™s observations on 
January 22.  He changed his tes
timony, yet again, and asserted 
that he made the decision to terminate Bowles on January 24 

after she failed to ﬁrecognizeﬂ th
at she should not have either 
scissors or bags in the van. 
Since the General Counsel estab
lished a prima facie case, the 
burden of persuasion shifted to the Respondent to prove, by a 
preponderance of the evidence, th
at it would have discharged 
Bowles even in the absence of her union activity.  
Monroe Mfg., 323 NLRB 24 (1997).  To meet its burden of persuasion, 
the Respondent was required to do more than show that it had a 
legitimate reason for its actions.  
Hicks Oil & Hicksgas, Inc.
, 293 NLRB 84, 85 (1989), enfd. 942 F.2d 1140 (7th Cir. 1991). 
Drivers had a significant amount of downtime and, aside 
from a requirement that they keep
 their vans clean, had plenty 
of time to engage in an assortment of activities while they 
waited for the next pickup.  Bo
wles consistently engaged in 
quilting during her downtime.  However, neither Richard Black 
nor Glenda Black, as the Res
pondent™s supervisors, ever 
warned or disciplined an employee based on how they spent 
their downtime.  Interestingly,
 Bowles was placed on probation 
for frivolous reasons in December 2001, but neither her quilting 
nor her use of downtime in general were mentioned among the 
reasons listed for that adverse action.  Furthermore, even 
though Glenda Black was well 
acquainted with Bowles™ pen-
chant for quilting, including the use and storing of 4-inch scis-
sors, a small needle and craft materials on the van, she ex-
pressed nothing but praise for the 
quality of Bowles™ quilting.  
No railroad employees ever complained about Bowles™ quilting 
and the credible evidence indicated that Bowles kept the scis-
sors in a closed glove compartment while she operated the van. 
Based on the foregoing, I find that the Respondent failed to 
meet its burden of proving that 
Bowles would have been termi-
nated even in the absence of he
r activities on behalf of the Un-
ion.  The reasons asserted by 
the Respondent were not relied 
upon and were a pretext for its real reasonŠpunishing Bowles 
for persistently engaging in 
protected concerted activity. 
B.  The 8(a)(4) and (1) Violations 
The General Counsel further 
alleges that the Respondent 
terminated Bowles on January 23 
in violation of Section 8(a)(4) 
because she filed unfair labor practice charges with the Board 
and participated in Board inves
tigations and proceedings.  The 
Respondent also denies this ch
arge on the basis of Bowles™ 
alleged misconduct in quilting and 
storing scissors in the van, 
and her recalcitrance when confronted by Richard Black about 
the prohibition against storing scissors and other crafting mate-
rial in the van. 
Section 8(a)(4) makes it unlawful to discharge or otherwise 
discriminate against an employee because she has filed charges 
or given testimony at a Board proceeding.  A 
Wright Line 
analysis is also applicable in 8(a)(4) cases.  
American Gardens 
Management Co.
, 338 NLRB 644 (2002).  As previously dis-
cussed, Bowles™ involvement wi
th Board proceedings was ex-
tensive and the Respondent was well aware of her efforts.  She 
testified at a union representation hearing in October 1998 and 
April 1999.  In August 1999, she filed a charge with the 
BoardŠand had another brought by the Union on her behalfŠ
for discrimination in cutting he
r wages, reassigning her, and 
changing her work schedule due to her union activities.  That 
charge resulted in the issuance of a complaint in November 
1999.  It settled in June 2000. 
 In March 2000, Bowles filed a 
charge with the Board alleging harassment by the Respondent.  
The Board declined to prosecute that charge.  Bowles, claiming 
continuing harassment by the Respondent, refiled that charge in 
September 2000, but withdrew it 
in October 2000.  However, 
she had filed another charge in September 2000 due to the im-
position of a 7-day suspension for engaging in union activity.  
In November 2000, Bowles amende
d that charge to assert an 
unlawful reassignment and a complaint issued.  The Respon-
dent defaulted on that complain
t and, on June 20, 2001, a Deci-
sion and Order issued finding it in
 violation of Section 8(a)(3) 
and (1). 
There is no mystery as to th
e Respondent™s motivation with 
respect to Bowles.  The prior 
finding of antiunion animus in 
Black™s Railroad Transit Service, supra, as well as Richard 
Black™s implied threat at the 
June 1, 2000 settlement confer-
ence and in his November 6, 2000 affidavit to the Board, con-
stitute overwhelming evidence that he was extremely bitter that 
Bowles sought assistance from, and cooperated with, the Board.  
Furthermore, the credible evid
ence establishes a clear connec-
tion between Bowles™ cooperation with Board proceedings and 
her discharge.  At a time when the Board™s Order regarding 
 BLACK™S RAILROAD TRANSIT SERVICE
 555
Bowles™ unlawful suspension and reassignment in 2000 was 
pending enforcement before the Court of Appeals, Richard 
Black dispatched Glenda Black 
to the Galesburg Yard on Janu-
ary 22 for the purpose of uncovering some evidence to justify 
Bowles™ discharge.  Finally, fo
r reasons discussed above in 
connection with the 8(a)(3) violat
ion, the Respondent has failed 
to sustain its burden to show that it would have discharged 
Bowles even if she had not cooperated in Board proceedings. 
CONCLUSIONS OF 
LAW 1.  Black™s Railroad Transit Service, Inc. is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act. 
2.  Teamsters, Chauffeurs & Helpers, Local Union No. 627, 
International Brotherhood of Team
sters is a labor organization 
within the meaning of Section 2(5) of the Act. 
3.  By discharging Bowles due to her support for the Union 
and cooperation with Board proceedings, the Respondent vio-
lated Section 8(a)(4), (3), and (1). 
4.  By engaging in the conduc
t described above, the Respon-
dent has committed unfair labor practices affecting commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
THE REMEDY Having found the Respondent has 
engaged in the above vio-
lations of the Act, it shall be
 recommended that the Respondent 
cease and desist from such actions and take certain affirmative 
actions designed to effectuate the purposes and policies of the 
Act and post the appropriate notic
es.  It is recommended that 
the Respondent offer immediat
e reinstatement to employee 
Candice L. Bowles, who was unlaw
fully discharged.  She shall 
be reinstated to her prior position or to a substantially equiva-
lent one if her prior position no longer exists.  She shall be 
made whole for all loss of backpay and benefits sustained by 
her as a result of the Responde
nt™s unfair labor practices.  
These amounts shall be computed 
in the manner prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
29 ORDER The Respondent, Black™s Railro
ad Transit Service, Inc., 
Galesburg, Illinois, its officers
, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Discharging, or otherwise 
discriminating against any em-
ployee for cooperating with an 
investigation by the National 
Labor Relations Board. 
                                                          
 29 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative actions necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer em-
ployee Candice L. Bowles full reinstatement to her former posi-
tion of employment or, if that
 position no longer exists, to a 
substantially equivalent position, without prejudice to her sen-
iority or any other rights and privileges previously enjoyed. 
(b) Make Candice L. Bowles whole for any loss of earnings 
and other benefits suffered as 
the result of her unlawful dis-
charge, in the manner set forth in the remedy section of this 
decision. 
(c) Within 14 days from the date of this Order, remove from 
the personnel files of Candice L. 
Bowles all references to her 
unlawful discharge and, within 3 days thereafter, notify her in 
writing that this has been done a
nd that these unlawful actions 
will not be used against her in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board, or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records, including 
an electronic copy of the records if stored in electronic form, 
necessary to analyze the amount of backpay due under the 
terms of this Order. 
(e) Within 14 days and after service by the Region, post cop-
ies of the attached notice marked ﬁAppendix.ﬂ
30  Copies of the 
notice, on forms provided by th
e Regional Director for Region 
33, after being signed by the Respondent™s authorized represen-
tative, shall be posted by the Respondent immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places, including all places where notices to employees are 
customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notic
es are not altered, defaced or covered by any other material.  In the event that, during the 

pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent 
at any time since January 24, 
2002. (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                            
 30 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  